Name: 2010/724/EU: Commission Decision of 26Ã November 2010 on the position of the European Union on the amendment to Annex 6 to the Agreement between the European Community and the Swiss Confederation on trade in agricultural products
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  European construction;  trade policy
 Date Published: 2010-11-27

 27.11.2010 EN Official Journal of the European Union L 312/31 COMMISSION DECISION of 26 November 2010 on the position of the European Union on the amendment to Annex 6 to the Agreement between the European Community and the Swiss Confederation on trade in agricultural products (2010/724/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Decision 2002/309/EC, Euratom of the Council and of the Commission as regards the Agreement on Scientific and Technological Cooperation, of 4 April 2002 on the conclusion of seven agreements with the Swiss Confederation (1), and in particular the second subparagraph of Article 5(2) thereof, Whereas: (1) The Agreement between the European Community and the Swiss Confederation on trade in agricultural products (2) (hereinafter referred to as the Agriculture Agreement) entered into force on 1 June 2002. (2) Article 6 of the Agriculture Agreement sets up a Joint Committee on Agriculture responsible for administering the Agriculture Agreement and ensuring that it operates smoothly. (3) Article 11 of the Agriculture Agreement allows the Joint Committee to amend the Annexes and Appendices to the Annexes to the Agreement by means of a decision. (4) The Joint Committee has recently decided to amend Articles 2 and 3 and Appendices 1, 2, 3 and 4 to Annex 6 of the Agriculture Agreement. (5) Article 5(2) of Decision 2002/309/EC provides that in adopting the Union position on a decision of the Joint Committee to amend Annex 6 of the Agricultural Agreement, the Commission shall follow the procedure laid down in Articles 4 and 7 of Council Decision 1999/468/EC (3). It is to be assisted by the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry set up by Article 1 of Council Decision 66/399/EEC (4). (6) The position of the European Union to be taken by the Commission in the Joint Committee on Agriculture regarding the amendments to Annex 6 of the Agriculture Agreement must be defined by this Decision. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS DECIDED AS FOLLOWS: Article 1 The position of the European Union to be adopted by the Commission in the Joint Committee on Agriculture set up by Article 6 of the Agreement between the European Community and the Swiss Confederation on trade in agricultural products shall be based on the draft Decision of the Joint Committee on Agriculture annexed to this Decision. Article 2 The decision of the Joint Committee on Agriculture shall be published in the Official Journal of the European Union after adoption. Done at Brussels, 26 November 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 114, 30.4.2002, p. 1. (2) OJ L 114, 30.4.2002, p. 132. (3) OJ L 184, 17.7.1999, p. 23. (4) OJ 125, 11.7.1966, p. 2289/66. ANNEX Proposal for DECISION No ¦/2010 OF THE JOINT COMMITTEE ON AGRICULTURE SET UP BY THE AGREEMENT BETWEEN THE EUROPEAN COMMUNITY AND THE SWISS CONFEDERATION ON TRADE IN AGRICULTURAL PRODUCTS of ¦ concerning the amendments to Annex 6 ( ¦/ ¦/ ¦) THE JOINT COMMITTEE ON AGRICULTURE, Having regard to the Agreement between the European Community and the Swiss Confederation on trade in agricultural products, and in particular Article 11 thereof, Whereas: (1) The Agreement entered into force on 1 June 2002. (2) Annex 6 concerns seeds and propagating material of agricultural, vegetable, fruit and ornamental plant species and of vines. The said Annex 6 is supplemented by four appendices. (3) The appendices to Annex 6 were replaced for the first time by Decision No 4/2004 of the Joint Committee on Agriculture, attached to Commission Decision 2004/660/EC (1). (4) Appendix 1, section 1, defines the legislation of both parties and recognises that the requirements laid down in those legislations have the same effects. (5) Appendix 2 lists seed inspection and certification bodies of the Parties. (6) Appendix 3 lists the derogations authorised by the European Union and by Switzerland. (7) Appendix 4 lists the third countries recognised by both parties from which the seed may be imported. Furthermore it defines the species concerned and the scope of recognition. (8) The Parties have considered that a simplification of Appendix 2 listing the bodies mentioned in Article 2(3) and Article 3(1) had to be achieved. (9) The Parties have considered that their respective legislative provisions on vine propagating material are achieving the same effects. (10) The Parties have committed themselves to ensure that the border checks for the seeds of the species for which the Parties have recognised the conformity of their legislation, listed in Appendix 1, section 1, are to be abolished. (11) Since the entry into force on 1 July 2004, of the above Decision No 4, the legislative provisions of the Parties listed in Appendices 1, 3 and 4 have been amended in areas which affect the Agreement. (12) Following the enlargement of the European Union, the lists of third countries recognised by both parties must be amended. (13) Articles 2 and 3 and Appendices 1, 2, 3 and 4 to Annex 6 should therefore be amended to take into account these various changes, HAS DECIDED AS FOLLOWS: Article 1 Article 2(3) is replaced by the following: 3. The national authorities responsible for the implementation of the legislation shall be listed in Appendix 2. A list of the bodies responsible for conformity checks, as regularly updated, can be obtained from the Authorities listed in Appendix 2. Article 2 Article 3(1) is replaced by the following: 1. Each Party shall recognise, as regards seeds of the species covered by the legislation listed in section 2 of Appendix 1, certificates as defined in paragraph 2 that have been drawn up in accordance with the legislation of the other by the bodies mentioned in Article 2(3). Article 3 The Appendices to Annex 6 to the Agreement are hereby replaced by the texts of Appendices annexed to this Decision. Article 4 This Decision shall enter into force on 1 January 2011. Done at Brussels, ¦ For the Joint Committee on Agriculture The President and Head of the Delegation of the European Union Paul VAN GELDORP The Head of the Swiss Delegation Jacques CHAVAZ The Secretary of the Committee Malgorzata SLIWINSKA-KLENNER Appendix 1 LEGISLATION (2) Section 1 (recognition of the conformity of legislation) A. PROVISIONS OF THE UNION 1. Legislative acts Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (OJ 125, 11.7.1966, p. 2298/66). Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (OJ 125, 11.7.1966, p. 2309/66). Council Directive 68/193/EEC of 9 April 1968 on the marketing of material for the vegetative propagation of the vine (OJ L 93, 17.4.1968, p. 15). Council Directive 2002/53/EC of 13 June 2002 on the common catalogue of varieties of agricultural plant species (OJ L 193, 20.7.2002, p. 1). Council Directive 2002/54/EC of 13 June 2002 on the marketing of beet seed (OJ L 193, 20.7.2002, p. 12). Council Directive 2002/56/EC of 13 June 2002 on the marketing of seed potatoes (OJ L 193, 20.7.2002, p. 60). Council Directive 2002/57/EC of 13 June 2002 on the marketing of seed of oil and fibre plants (OJ L 193, 20.7.2002, p. 74). 2. Non-legislative acts Commission Decision 80/755/EEC of 17 July 1980 authorising the indelible printing of prescribed information on packages of cereal seed (OJ L 207, 9.8.1980, p. 37). Commission Decision 81/675/EEC of 28 July 1981 establishing that particular sealing systems are non-reusable systems within the meaning of Council Directives 66/400/EEC, 66/401/EEC, 66/402/EEC, 69/208/EEC and 70/458/EEC (OJ L 246, 29.8.1981, p. 26). Commission Directive 93/17/EEC of 30 March 1993 determining Community grades of basic seed potatoes, together with the conditions and designations applicable to such grades (OJ L 106, 30.4.1993, p. 7). Commission Decision 97/125/EC of 24 January 1997 authorising the indelible printing of prescribed information on packages of seed of oil and fibre plants and amending Decision 87/309/EEC authorising the indelible printing of prescribed information on packages of certain fodder plant species (OJ L 48, 19.2.1997, p. 35). Council Decision 2003/17/EC of 16 December 2002 on the equivalence of field inspections carried out in third countries on seed-producing crops and on the equivalence of seed produced in third countries (OJ L 8, 14.1.2003, p. 10). Commission Directive 2003/90/EC of 6 October 2003 setting out implementing measures for the purposes of Article 7 of Council Directive 2002/53/EC as regards the characteristics to be covered as a minimum by the examination and the minimum conditions for examining certain varieties of agricultural plant species (OJ L 254, 8.10.2003, p. 7). Commission Decision 2004/266/EC of 17 March 2004 authorising the indelible printing of prescribed information on packages of seed of fodder plants (OJ L 83, 20.3.2004, p. 23). Commission Directive 2004/29/EC of 4 March 2004 on determining the characteristics and minimum conditions for inspecting vine varieties (OJ L 71, 10.3.2004, p. 22). Commission Decision 2004/842/EC of 1 December 2004 concerning implementing rules whereby Member States may authorise the placing on the market of seed belonging to varieties for which an application for entry in the national catalogue of varieties of agricultural plant species or vegetable species has been submitted (OJ L 362, 9.12.2004, p. 21). Council Decision 2005/834/EC of 8 November 2005 on the equivalence of checks on practices for the maintenance of varieties carried out in certain third countries and amending Decision 2003/17/EC (OJ L 312, 29.11.2005, p. 51). Commission Directive 2006/47/EC of 23 May 2006 laying down special conditions concerning the presence of Avena fatua in cereal seed (OJ L 136, 24.5.2006, p. 18). Commission Directive 2008/124/EC of 18 December 2008 limiting the marketing of seed of certain species of fodder plants and oil and fibre plants to seed which has been officially certified as basic seed or certified seed (OJ L 340, 19.12.2008, p. 73). Commission Regulation (EC) No 637/2009 of 22 July 2009 establishing implementing rules as to the suitability of the denominations of varieties of agricultural plant species and vegetable species (OJ L 191, 23.7.2009, p. 10). B. SWISS PROVISIONS (3) Federal Law of 29 April 1998 on agriculture (RS 910.1). Ordinance of 7 December 1998 on the production and entry into free circulation of plant propagating material (RS 916.151). DFE Ordinance of 7 December 1998 on seeds and seedlings of species of arable crops and fodder plants (RS 916.151.1). OFAG Ordinance of 7 December 1998 on the catalogue of varieties of cereals, potatoes, fodder plants, oil and fibre plants and beet (RS 916.151.6). DFE Ordinance of 2 November 2006 on the production and entry into free circulation of vine propagating material (RS 916.151.3). Section 2 (mutual recognition of certificates) A. PROVISIONS OF THE UNION 1. Legislative acts  2. Non-legislative acts  B. SWISS PROVISIONS  C. CERTIFICATES REQUIRED FOR IMPORTS  Appendix 2 AUTHORITIES MENTIONED IN ARTICLE 2 PARAGRAPH 3 A. EUROPEAN UNION BELGIUM Bureau de Coordination Agricole/Landbouwbureau BCA/LB Rue du ProgrÃ ¨s 50/Vooruitgangstraat 50 City Atrium, 6Ã ¨me Ã ©tage/6de verdieping 1210 BRUXELLES/BRUSSEL e-mail: BCA-LB-COORD@spw.wallonie.be BULGARIA Executive Agency of Variety Testing, Field Inspection and Seed Control 125, Tzarigradsko Shosse Blvd. 1113 Sofia BULGARIA Tel. + 359 2 870 03 75 Fax + 359 2 870 65 17 e-mail: iasas@iasas.government.bg CZECH REPUBLIC Central Institute for Supervising and Testing in Agriculture (Ã stÃ ednÃ ­ kontrolnÃ ­ a zkuÃ ¡ebnÃ ­ Ã ºstav zemÃ dÃ lskÃ ½) Division of Seed Materials and Planting Stock (Odbor osiv a sadby) Za Opravnou 4 CZ-150 06 Praha 5  Motol DENMARK Ministry of Food, Agriculture and Fisheries Plant Directorate Skovbrynet 20 DK-2800 Kgs. Lyngby Tel. + 45 45 26 36 00 Fax + 45 45 26 36 10 e-mail: meb@pdir.dk GERMANY Bundessortenamt Osterfelddamm 80 30627 Hannover Tel. + 49511-9566-50 Fax + 49511 9566-9600 e-mail: BSA@bundessortenamt.de ESTONIA Agricultural Board Teaduse 2 Saku 75501 Harju county ESTONIA General fax + 372 6712 604 GREECE Ministry of Rural Development and Food Directorate of Plant Production Inputs 6, Kapnokoptiriou Str Athens 10433 Greece Tel. + 302102124199, Fax + 302102124137 e-mail: ax2u017@minagric.gr SPAIN Oficina EspaÃ ±ola de Variedades Vegetales Ministerio de Medio Ambiente y Medio Rural y Marino c/Alfonso XII, 62 28014 Madrid Tel. + 34913476659 Fax + 34913476703 FRANCE GNIS-Service Officiel de ContrÃ ´le et de Certification 44, rue du Louvre F  75001 PARIS TÃ ©l: + 33 (0) 1 42 33 76 93 Fax + 33 (0) 1 40 28 40 16 IRELAND Department of Agriculture, Fisheries and Food Seed Certification Division Backweston Farm Leixlip Co. Kildare Republic of Ireland Tel. + 353 1 6302900 Fax + 353 1 6280634 ITALY Ente Nazionale Sementi Elette (ENSE), Via Ugo Bassi N. 8 20159 MILAN ITALY e-mail: aff-gen@ense.it CYPRUS Ministry of Agriculture Natural Resources and Environment, Department of Agriculture E-mail address: doagrg@da.moa.gov.cy Tel. 00357 22 466249 Fax 00357 22 343419 LATVIA State Plant Protection Service Seed Control Department Lielvardes street 36/38 Riga, LV  1006 Tel. + 371-67113262 Fax + 371-67113085 e-mail: info@vaad.gov.lv LITHUANIA Ministry of Agriculture State Seed and Grain Service Ozo 4A, LT-08200 Vilnius Tel./fax (+ 370 5) 2375631 LUXEMBOURG MinistÃ ¨re de lAgriculture Administration des Services Techniques de lAgriculture Service de la Production VÃ ©gÃ ©tale BP 1904 L-1019 Luxembourg Tel. + 352-457172-234 Fax + 352-457172-341 HUNGARY Central Agricultural Office Directorate of Plant Production and Horticulture 1024 Budapest Keleti KÃ ¡roly u. 24. HUNGARY Tel. + 36 06 1 336 9114 Fax + 36 06 1 336 9011 MALTA Ministry for Resources and Rural Affairs Plant Health Department Seeds and other Propagation Material Unit National Research and Development Centre GÃ §ammieri, Marsa MRS 3300 MALTA Tel. + 356 25904153 Fax + 356 25904120. e-mail: spmu.mrra@gov.mt NETHERLANDS Ministry of Agriculture, Nature and Food Quality postbox 20401 2500 EK The Hague Netherlands Tel. + 31 70 3785776 Fax + 31 70 3786156 AUSTRIA Federal Office for Food Safety (Bundesamt fÃ ¼r ErnÃ ¤hrungssicherheit), Seed Certification Department SpargelfeldstraÃ e 191 A-1220 Vienna Tel. + 43 50555 31121 Fax + 43 50555 34808 e-mail: saatgut@baes.gv.at POLAND Plant Health and Seed Inspection Service General Inspectorate Al. Jana PawÃ a II 11, 00-828 Warszawa Tel. 22 652-92-90, 22 620-28-24, 22 620-28-25 Fax 22 654-52-21 e-mail: gi@piorin.gov.pl PORTUGAL DirecÃ §Ã £o-Geral de Agricultura e Desenvolvimento Rural DirecÃ §Ã £o de ServiÃ §os de Fitossanidade e de Materiais de PropagaÃ §Ã £o de Plantas EdifÃ ­cio 1, Tapada da Ajuda 1349-018 Lisboa Phone: + 351 21 361 20 00 Fax + 351 21 361 32 77/22 ROMANIA National Inspection for Quality of Seeds Ministry of Agriculture and Rural Development 24 Blvd. Carol I, 70044 Bucharest Romania Tel. + 40 21 3078663 Fax + 40 21 3078663 E-mail: incs@madr.ro SLOVENIA Ministry for Agriculture, Forestry and Food Phytosanitary Administration of the Republic of Slovenia Einspielerjeva 6 1000 Ljubljana SLOVAK REPUBLIC Seed inspection and certification body of the Slovak Republic Ã strednÃ ½ kontrolnÃ ½ a skÃ ºÃ ¡obnÃ ½ Ã ºstav poÃ ¾nohospodÃ ¡rsky v Bratislave (UKSUP), odbor osÃ ­v a sadÃ ­v Central Controlling and Testing Institute in Agriculture in Braislava, Department of Seeds and Planting Materials MatÃ ºÃ ¡kova 21 833 16 Bratislava SlovenskÃ ¡ Republika Tel. + 421259880255 FINLAND Ministry of Agriculture and Forestry Department of Food and Health PO Box 30 FI  00023 GOVERNMENT FINLAND Tel. + 358-9-16001 Fax + 358-9-1605 3338 e-mail: elo.kirjaamo@mmm.fi SWEDEN Swedish Board of Agriculture (Jordbruksverket) Seed Division Box 83 SE-268 22 SvalÃ ¶v SWEDEN Fax + 46  (0)36  15 83 08 e-mail: utsadeskontroll@jordbruksverket.se UNITED KINGDOM Food and Environment Research Agency Seed Certification Team Whitehouse Lane, Huntingdon Road Cambridge CB3 0LF Tel. + 44(0)1223 342379 Fax + 44(0)1223 342386 e-mail: seed.cert@fera.gsi.gov.uk B. SWITZERLAND Federal Office for Agriculture FOAG Certification, Plant Health and Variety Rights Service CH  3003 Bern Tel. (41) 31 322 25 50 Fax (41) 31 322 26 34 Appendix 3 DEROGATIONS Derogations of the European Union allowed by Switzerland (4) (a) dispensing certain Member States from the obligation to apply Council Directives 66/401/EEC, 66/402/EEC, 68/193/EEC, 2002/54/EC and 2002/57/EC on the marketing of fodder plant, cereal, vine, beet and oil and fibre plant seed to certain species:  Commission Decision 69/270/EEC (OJ L 220, 1.9.1969, p. 8),  Commission Decision 69/271/EEC (OJ L 220, 1.9.1969, p. 9),  Commission Decision 69/272/EEC (OJ L 220, 1.9.1969, p. 10),  Commission Decision 70/47/EEC (OJ L 13, 19.1.1970, p. 26),  Commission Decision 70/48/EEC (OJ L 13, 19.1.1970, p. 27),  Commission Decision 70/49/EEC (OJ L 13, 19.1.1970, p. 28),  Commission Decision 70/93/EEC (OJ L 25, 2.2.1970, p. 16),  Commission Decision 70/94/EEC (OJ L 25, 2.2.1970, p. 17),  Commission Decision 70/481/EEC (OJ L 237, 28.10.1970, p. 29),  Commission Decision 73/123/EEC (OJ L 145, 2.6.1973, p. 43),  Commission Decision 74/5/EEC (OJ L 12, 15.1.1974, p. 13),  Commission Decision 74/360/EEC (OJ L 196, 19.7.1974, p. 18),  Commission Decision 74/361/EEC (OJ L 196, 19.7.1974, p. 19),  Commission Decision 74/362/EEC (OJ L 196, 19.7.1974, p. 20),  Commission Decision 74/491/EEC (OJ L 267, 3.10.1974, p. 18),  Commission Decision 74/532/EEC (OJ L 299, 7.11.1974, p. 14),  Commission Decision 80/301/EEC (OJ L 68, 14.3.1980, p. 30),  Commission Decision 80/512/EEC (OJ L 126, 21.5.1980, p. 15),  Commission Decision 86/153/EEC (OJ L 115, 3.5.1986, p. 26),  Commission Decision 89/101/EEC (OJ L 38, 10.2.1989, p. 37),  Commission Decision 2005/325/EC (OJ L 109, 29.4.2005, p. 1),  Commission Decision 2005/886/EC (OJ L 326, 13.12.2005, p. 39),  Commission Decision 2005/931/EC (OJ L 340, 23.12.2005, p. 67),  Commission Decision 2008/462/EC (OJ L 160, 19.6.2008, p. 33), (b) authorising certain Member States to restrict the marketing of seed of certain varieties (cf. Common catalogue of varieties of agricultural plant species, 28th complete edition, column 4 (OJ C 302 A, 12.12.2009, p. 1); (c) authorising certain Member States to adopt more stringent provisions concerning the presence of Avena fatua in cereal seed:  Commission Decision 74/269/EEC (OJ L 141, 24.5.1974, p. 20),  Commission Decision 74/531/EEC (OJ L 299, 7.11.1974, p. 13),  Commission Decision 95/75/EC (OJ L 60, 18.3.1995, p. 30),  Commission Decision 96/334/EC (OJ L 127, 25.5.1996, p. 39),  Commission Decision 2005/200/EC (OJ L 70, 16.3.2005, p. 19), (d) authorising, in respect of the marketing of seed potatoes in all or part of the territory of certain Member States, more stringent measures against certain diseases than are provided for in Annexes I and II to Council Directive 2002/56/EC:  Commission Decision 2004/3/EC (OJ L 2, 6.1.2004, p. 47), (e) authorisation to assess the satisfaction of the varietal purity standards for seed of apomictic uniclonal varieties of Poa pratensis also on the basis of the results of seed and seedling testing  Commission Decision 85/370/EEC (OJ L 209, 6.8.1985, p. 41), (f) authorisation to release the United Kingdom from certain obligations to apply Council Directives 66/402/EEC and 2002/57/EC in respect of Avena strigosa Schreb.  Commission Decision 2009/786/EC of 26 October 2009 (OJ L 281, 28.10.2009, p. 5), (g) authorisation to release Latvia from certain obligations to apply Council Directives 66/402/EEC and 2002/57/EC in respect of Avena strigosa Schreb., Brassica nigra (L.) Koch and Helianthus annuus L.  Commission Decision 2010/198/EU of 6 April 2010 (OJ L 87, 7.4.2010, p. 34), Appendix 4 LIST OF THIRD COUNTRIES (5) Argentina Australia Canada Chile Croatia Israel Morocco New Zealand Serbia and Montenegro South Africa Turkey United States of America Uruguay (1) OJ L 301, 28.9.2004, p. 55. (2) Unless indicated otherwise, any reference to an act shall mean that act as amended before 31.7.2010. (3) Local varieties authorised for marketing in Switzerland are not covered. (4) Unless indicated otherwise, any reference to an act shall mean that act as amended before 31.7.2010. (5) Recognition is based on Council Decision 2003/17/EC (OJ L 8, 14.1.2003, p. 10) for field inspections of seed-producing crops and seeds produced, and on Council Decision 2005/834/EC (OJ L 312, 29.11.2005, p. 51) for checks on practices for the maintenance of varieties. The Agreement on the European Economic Area applies in the case of Norway.